                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Civil Action No. 19-cv-1246-WJM-STV

PAMELA STONE, an individual,
TWYLA RUSAN, an individual,
M. JAMIE MORROW, an individual,
THE SOUTH PARK COALITION, INC.,
a body corporate, and
BE THE CHANGE USA, a body corporate,

       Plaintiffs,

v.

HIGH MOUNTAIN MINING COMPANY, LLC,
a Wyoming limited liability company, and
JAMES R. MURRAY, an individual,

       Defendants.


                 ORDER GRANTING IN PART AND DENYING IN PART
                       DEFENDANTS’ MOTION TO DISMISS


       This matter is before the Court on the Defendants’ Motion to Dismiss Pursuant to

Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) (the “Motion”). (ECF No. 17.)

For the reasons that follow, the Motion is granted in part and denied in part.

                                   I. BACKGROUND

       On April 29, 2019, Plaintiffs filed a Complaint against Defendants High Mountain

Mining Company, LLC (“HMM”) and James R. Murray (“Murray”). (ECF No. 1.)

Plaintiff’s allegations, which the Court accepts as true for purposes of the Motion, are

as follows:

       Defendant HMM owns and operates the Alma Placer Mine (“the Mine”). (Id. ¶
23.) Defendant Murray “is a managing member (owner) of High Mountain Mining and

an operator of the Alma Placer Mine.” (Id. ¶ 14.)

       The Mine is a “gold placer mine” located next to the town of Alma in Park

County, Colorado. Alma is located in South Park, a “valley formed by the basin of the

Mosquito and Park Ranges of the Rocky Mountains.” (Id. ¶ 18.) A portion of South

Park has been designated by Congress as a National Heritage Area, and the towns of

Alma and Fairplay are within said National Heritage Area. (Id. ¶ 20.) Plaintiffs allege

that HMM has been discharging pollutants from the Mine into the Middle Fork of the

South Platte River (the “Middle Fork”), a navigable water of the United States that runs

through South Park. (Id. ¶¶ 1, 21.) Plaintiffs argue that, in doing so without a National

or State Pollutant Discharge Elimination System (“NPDES” or “SPDES”) permit, HMM is

in violation of §§ 301 and 402 of the Clean Water Act (“CWA”), 33 U.S.C. §§ 1331(a),

1342(a)(1). (Id. ¶ 58.)

       The Mine “uses gravity concentration to segregate and wash placer material,

which consists of sand, gravel and clay/silt, to separate it from the gold, leaving behind

a marketable sand and gravel byproduct. The gravel is washed with water in a series of

four settling ponds” (the “Settling Ponds”). (Id. ¶ 27.) Settling Ponds “3 and 4 are

located approximately 23.4 feet from the Middle Fork.” (Id. ¶ 30.) Settling Ponds 1 and

2 are further away from the Middle Fork. (Id. ¶ 30.) Plaintiffs allege that pollutants from

the Mine are concentrated in the Settling Ponds, “which are then conveyed into the

groundwater system and then into surface waters of the adjacent Middle Fork.” (Id. ¶

41.)



                                             2
       Another set of ponds exists on Mine property, the “South Ponds.” The water in

“South Ponds 3 and 4 contributes to a wetlands area located on Alma Placer Mine

property northeast of two culverts,” the “North Culvert” and the “South Culvert.” (Id. ¶

33.) Water flows from said wetlands area through the culverts (both of which “begin on

[ ] Mine property”) and, from the culverts, directly into the Middle Fork. (Id. ¶ 33–34.)

Sampling of the discharges from the North and South Culverts . . . reveal pollutants

present therein.” (Id. ¶ 48.)

       Plaintiff Pamela Stone (“Stone”) lives on riparian land of the Middle Fork, in the

town of Fairplay. (Id. ¶ 8.) Plaintiff Twyla Rusan (“Rusan”) lives “on or near the Middle

Fork,” in Fairplay. (Id. ¶ 9.) Plaintiff M. Jamie Morrow (“Morrow”) lives “near the Middle

Fork,” also in Fairplay. (Id. ¶ 10.)

       Plaintiff The South Park Coalition, Inc. (the “SPC”) is a non-profit corporation

comprised of about 100 members, “some of whom live in or around the Middle Fork.”

(Id. ¶ 11.) The SPC “is an environmental, public interest and public trust advocacy

organization working to enhance the natural resources of Park County, Colorado and

the South Park Basin.” (Id. ¶ 11.)

       Plaintiff Be the Change USA (“BTC”) is a non-profit corporation, some of whose

members “live in or around the South Platte River.” (Id. ¶ 12.) BTC “is an

environmental, public interest and advocacy organization” whose “members are

concerned about the water quality of the Middle Fork.” (Id. ¶ 12.)

       According to the Complaint, “[HMM]’s discharges adversely affect Plaintiffs’

recreational activities (i.e. fishing, wading, dog walking, picnicking, hiking), tourism, and



                                              3
other recreational and aesthetic enjoyment on the Middle Fork.” (Id. ¶ 54.)

       On February 19, 2019, Plaintiffs sent Defendants a notice of their intent to sue

on the basis of Defendants’ alleged CWA violations as described above. When no

pretrial resolution of Plaintiffs’ claims was achieved, they filed suit against Defendants

on April 29, 2019, seeking (1) an order declaring Defendants to be in violation of the

CWA; (2) the imposition of civil penalties on Defendants; and (3) an injunction ordering

Defendants to seek an NPDES or SPDES permit and to rehabilitate the Middle Fork.

       On June 28, 2019, Defendants filed the instant Motion (ECF No. 17), arguing

that (1) Plaintiffs lack standing; (2) Plaintiff’s notice of intent-to-sue was legally

inadequate; (3) this Court should abstain from consideration of this action under Burford

v. Sun Oil Co., 319 U.S. 315 (1943); and (4) that Plaintiffs have failed to state a claim

under the CWA. On July 19, 2019, Plaintiffs filed a Response to Defendants’ Motion

(ECF No. 20), and Defendants filed a Reply on August 2, 2019 (ECF No. 22).

                                  II. LEGAL STANDARDS

A.     Rule 12(b)(1) Motion to Dismiss

       Rule 12(b)(1) motions to dismiss for lack of subject matter jurisdiction generally

take one of two forms. A facial attack questions the sufficiency of the complaint as to

its subject matter jurisdiction allegations. Holt v. United States, 46 F.3d 1000, 1002

(10th Cir. 1995). In reviewing a facial attack, courts accept all well-pled allegations as

true, id., and “apply the same standards under Rule 12(b)(1) that are applicable to a

Rule 12(b)(6) motion to dismiss for failure to state a cause of action, Muscogee (Creek)

Nation v. Okla. Tax Comm’n, 611 F.3d 1222, 12227 n.1 (10th Cir. 2010). A f actual



                                               4
attack, on the other hand, goes beyond the allegations in the complaint and challenges

the facts on which subject matter jurisdiction is based. Id. at 1003. Article III standing

is of course required for this Court to have subject matter jurisdiction in this matter. See

Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992).

B.     Rule 12(b)(6) Motion to Dismiss

       Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

claim in a complaint for “failure to state a claim upon which relief can be granted.” The

12(b)(6) standard requires the Court to “assume the truth of the plaintiff’s well-pleaded

factual allegations and view them in the light most favorable to the plaintiff.” Ridge at

Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007). In ruling on such

a motion, the dispositive inquiry is “whether the complaint contains ‘enough facts to

state a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).

       Granting a motion to dismiss “is a harsh remedy which must be cautiously

studied, not only to effectuate the spirit of the liberal rules of pleading but also to protect

the interests of justice.” Dias v. City & Cnty. of Denver, 567 F.3d 1169, 1178 (10th Cir.

2009) (internal quotation marks omitted). “Thus, ‘a well-pleaded complaint may

proceed even if it strikes a savvy judge that actual proof of those facts is improbable,

and that a recovery is very remote and unlikely.’” Id. (quoting Twombly, 550 U.S. at

556). Additionally, the Court may consider a document outside the pleadings, even in a

12(b)(6) analysis, if the document is (1) “mentioned in the complaint,” (2) “central to

[the] claims [at issue],” and (3) not challenged as inauthentic. Toone v. Wells Fargo



                                                5
Bank, N.A., 716 F.3d 516, 521 (10th Cir. 2013).

                                       III. ANALYSIS

A.     Standing

       Defendants argue Plaintiffs have not plausibly alleged that they have Article III

standing to seek the relief requested. (ECF No. 17 at 8–9.) Defendants make a facial

attack on the sufficiency of Plaintiffs’ allegations as to standing (id.); as such, the Court

will assume Plaintiffs’ well-pleaded allegations regarding standing to be true, and will

not look outside the four corners of Plaintiffs’ Complaint in determining whether

Plaintiffs have adequately alleged standing.

       In order to establish Article III standing, Plaintiff must suffer “an injury in fact—an

invasion of a legally protected interest which is (a) concrete and particularized, and (b)

actual or imminent, not conjectural or hypothetical. Lujan, 504 U.S. at 560 (internal

quotations omitted). Further, “there must be a causal connection between the injury

and the conduct complained of—the injury has to be fairly traceable to the challenged

action of the defendant, and not the result of the independent action of some third party

not before the court.” Id. (internal quotations and alterations omitted). Plaintiff must

also establish that it is “likely, as opposed to merely speculative, that the injury will be

redressed by a favorable decision.” Id. at 561 (internal quotations omitted).

       1.     Injury In Fact

       “[E]nvironmental plaintiffs adequately allege injury in fact when they aver that

they use the affected area and are persons ‘for whom the aesthetic and recreational

values of the area will be lessened’ by the challenged activity.” Benham v. Ozark



                                              6
Materials River Rock, LLC, 885 F.3d 1267, 1273 (10th Cir. 2018) (citing Friends of the

Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 183 (2000)). “At the

pleading stage, general factual allegations of injury resulting from the defendant's

conduct may suffice . . . .” Id.

               a.     Stone, Rusan, & Morrow

        Plaintiffs allege that Stone lives on riparian land on the Middle Fork, Rusan lives

“on or near” the Middle Fork, and Morrow lives “near” the Middle Fork. (ECF No. 1 ¶¶

8–10.) All three live in Fairplay. (Id. ¶¶ 8–10.) Plaintiffs further allege that the pollution

from the Mine “adversely affects Plaintiffs’ recreational activities (i.e. fishing, wading,

dog walking, picnicking, hiking) . . . and aesthetic enjoyment on the Middle Fork.” (Id. ¶

54.)

        While it is unclear from the Complaint how often and to what extent these

Plaintiffs would engage in recreational activities at and enjoy the aesthetics of the

Middle Fork but for Defendants’ alleged pollution—and how often and to what extent

Plaintiffs nevertheless still do these things—the Court must view Plaintiffs’ allegations in

the light most favorable to them. Given that these three individual Plaintiffs live in

Fairplay, “on” or “near” the Middle Fork, the Court concludes a plausible inf erence can

be drawn that these Plaintiffs “use the affected area and are persons for whom the

aesthetic and recreational values of the area will be lessened by the challenged

activity,” Benham, 885 F.3d at 1273, with a frequency sufficient to constitute “actual or

imminent” injury. As such, Stone, Rusan, and Morrow have plausibly alleged injury in

fact.



                                              7
              b.     SPC

       An association may bring suit on behalf of its members if “at least one of the

organization’s members would have standing to sue on his own,” United Food & Comm.

Workers Union Local 751 v. Brown Grp., Inc., 517 U.S. 544, 554 (1996), “the interests

at stake are germane to the organization’s purpose, and neither the claim asserted nor

the relief requested requires the participation of individual members in the lawsuit,” Hunt

v. Wash. State Apple Adver. Comm’n, 432 U.S. 333, 343 (1977).

       Plaintiffs allege that some of SPC’s members live “in or around the Middle Fork,”

and that pollution from the Mine “adversely affects Plaintiffs’ recreational activities (i.e.

fishing, wading, dog walking, picnicking, hiking) . . . and aesthetic enjoyment on the

Middle Fork.” (Id. ¶ 54.) For the same reasons the Court found the individual Plaintiffs

in this case to have plausibly alleged injury in fact, the Court concludes Plaintiffs have

adequately alleged that at least one SPC member has as well.

       The Court also finds that the interests sought to be vindicated by this lawsuit are

clearly germane to SPC’s alleged organizational purpose: “[SPC] is an environmental,

public interest and public trust advocacy organization working to enhance the natural

resources of Park County, Colorado and the South Park Basin.” (Id. ¶ 11.) Further,

there is no reason to believe that “the claim asserted [ ] or the relief requested requires

the participation of individual members in the lawsuit.” Hunt, 432 U.S. at 343.

Accordingly, the Court concludes that SPC has plausibly alleged injury in fact.

              c.     BTC

       Plaintiff BTC is a “non-profit corporation, some of whose members and directors



                                              8
live in or around the South Platte River.” (ECF No. 1 ¶ 12.) Plaintiffs allege that the

Middle Fork is a tributary of the South Platte River, but Plaintiffs do not allege with any

specificity where on the South Platte River any of BTC’s members live. Moreover,

Plaintiffs do not allege what the length of the Middle Fork is in relation to that of the

South Platte River which, depending on the relative lengths of those two bodies of

water, could place BTC members far afield from the Middle Fork. As previously stated,

the Court is satisfied that Plaintiffs living “on” or “near” the Middle Fork have plausibly

alleged the actual or imminent nature of their injuries. Given the sparse pertinent

allegations in the Complaint, however the Court is unable to also say that it is plausible

that BTC members’ injuries – that is, their alleged lessened ability to enjoy recreational

activities on and the aesthetics of the Middle Fork – are actual or imminent. This is

because the Plaintiffs do not allege that Defendants’ conduct lessens BTC members’

abilities to enjoy the South Platte River generally, irrespective of its proximity of the

Middle Fork.

       Accordingly, the Court concludes that Plaintiffs have not plausibly alleged that

BTC has suffered an injury in fact. However, the Court cannot say with certainty that

BTC could not, in an amended complaint, allege facts that would give rise to such a

plausible inference. Defendants’ Motion is therefore granted as to BTC’s claim, but that

claim will be dismissed without prejudice.

       2.      Causation

       “[T]he traceability component of the standing test contemplates a causal

relationship between the injury and the defendants’ challenged acts.” United States v.

Ramos, 694 F.3d 1035, 1046 (10th Cir. 2012). Accepting Plaintiffs’ allegations to be

                                              9
true, there is no question that Plaintiffs’ alleged injury is “fairly traceable to the

challenged action of the defendant[s].” Bronson v. Swensen, 500 F.3d 1099, 1109

(10th Cir. 2007). Plaintiffs assert that the Mine creates pollutants that f low into the

adjacent Middle Fork, and there is nothing in the Complaint that would indicate a break

in the causal chain. Defendants have offered no reasons for inferring that, if

Defendants are discharging pollutants into the Middle Fork, such actions are not

causally related to Plaintiffs’ allegations of injury. The Court concludes that Plaintiffs

have plausibly alleged the causation element of standing.

       3.      Redressability

       “[P]laintiff[s] must demonstrate standing for each form of relief sought.” Friends

of the Earth, 528 U.S. at 185 (citing City of Los Angeles v. Lyons, 461 U.S. 95, 109

(1983) (plaintiff had standing to seek damages, but not to seek an injunction)).

Plaintiffs here ask the Court to (1) “[i]ssue an Order enjoining Defendants’ operations

until Defendants obtain an NPDES or SPDES permit for their operations that result in

discharges”; (2) “[e]nter a money a judgment imposing civil penalties against

Defendants for their violations of the CWA”; (3) to “[o]rder remedial relief as necessary

to restore, remediate and rehabilitate the Middle Fork and riparian areas caused by the

violations” described in Plaintiffs’ Complaint; and to (4) “[i]ssue an Order declaring

Defendants in violation of the CWA.”

               a.     Enjoining Defendants’ Operations Until They Obtain An NPDES or
                      SPDES Permit

       Whether or not an order from this Court requiring Defendants to cease

operations at the Mine pending the issuance of a permit would be likely to redress


                                               10
Plaintiffs’ lessened enjoyment of the Middle Fork, Plaintiffs also allege that they suffer a

“procedural injury” in Defendants’ failure to obtain a permit, as required by the CWA.

       With respect to procedural injuries, the Supreme Court has stated:

              The person who has been accorded a procedural right to
              protect his concrete interests can assert that right without
              meeting all the normal standards for redressability and
              immediacy.

              Thus, under our case law, one living adjacent to the site for
              proposed construction of a federally licensed dam has
              standing to challenge the licensing agency’s failure to
              prepare an environmental impact statement, even though he
              cannot establish with any certainty that the statement will
              cause the license to be withheld or altered, and even though
              the dam will not be completed for many years.

Lujan, 504 U.S. at 572 n.7; see also S. Utah Wilderness Alliance v. Office of Surface

Mining Reclamation and Enforcement, 620 F.3d 1227 (10th Cir. 2010) (similar).

       Plaintiffs have a procedural right under the citizen-suit provision of the CWA to

protect their concrete interests, see 33 U.S.C. § 1365(a), which in this case are their

abilities to enjoy recreating on, and the appreciating the aesthetics of, the Middle Fork.

As such, the Court concludes that Plaintiffs have plausibly alleged redressability with

respect to this form of relief. Plaintiffs have thus plausibly alleged that they have

standing to seek an injunction requiring Defendants to engage in the relevant CWA

permitting process.

              b.      Civil Penalties

       “To the extent that [civil penalties] encourage defendants to discontinue current

violations and deter them from committing future ones, they afford redress to citizen

plaintiffs who are injured or threatened with injury as a consequence of ongoing


                                             11
unlawful conduct.” Friends of the Earth, 528 U.S. at 186. While the Supreme Court

has stated that there may be an outer bound with respect to when private citizens

seeking civil penalties meet the redressability requirement, id. at 187, given the marked

level of similarity between the instant case and Friends of the Earth, the Court

concludes that Plaintiffs have plausibly alleged that they meet the redressability

requirement with respect to seeking civil penalties. As such, Plaintiffs have plausibly

alleged standing with respect to this form of relief.

                 c.     Rehabilitation of the Middle Fork

          Restoration of the Middle Fork is, presumably, the ultimate form of relief Plaintiffs

seek. The Tenth Circuit has affirmed a district court’s order directing the defendants to

take measures to cure the harms to a body of water resulting from their discharged

pollutants. Benham, 885 F.3d at 1273; see also Weinburger v. Romero-Barcelo, 456

U.S. 305 (1982) (district court permitted to exercise equitable discretion to order relief

that will achieve compliance with the CWA); United States v. Cumberland Farms of

Conn., Inc., 826 F.2d 1151, 1164 (1st Cir. 1987) ([T]he district court had authority to

issue such restorative orders so as to effectuate the stated goals of the Clean Water

Act[.]”

          At this stage of the litigation, see Lujan, 504 U.S. 561; Muscogee, 611 F.3d at

1227, the Court is satisfied that, were it to enter an order directing Defendants to

ameliorate the harm to the Middle Fork they allegedly have caused, the Plaintiffs’

injuries would likely be redressed. See Benham, 885 F.3d at 1273 (holding the

redressability requirement to be met in part because of the district court’s restoration



                                               12
order). The Court therefore concludes that Plaintiffs have plausibly alleged they have

standing to seek this form of relief.

              d.     Declaratory Judgment

       It is within the Court’s authority to issue an order declaring Defendants’ activities

to be in violation of the CWA to the extent Plaintiffs have presented an “actual

controversy.” See 28 U.S.C. § 2201(a). “The requirements of [an Article III] case or

controversy are of course no less strict under the Declaratory Judgment Act, than in

case of other suits.” Altvater v. Freeman, 319 U.S. 359, 363 (1943).

       Plaintiffs have standing to seek a declaratory judgment only to the extent they

have standing to seek “an immediately enforceable remedy” in this case (e.g., an

injunction). Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667 (1950). Because the

Court concludes, as explained above, that Plaintiffs (with the exception of BTC) have

standing to seek the other forms of relief they request, those Plaintiffs have standing to

seek the Court’s judgment declaring Defendants’ actions to be in violation of the CWA.

B.     Abstention

       Apart from standing, Defendants also argue that, because “Colorado already has

detailed state law and procedures to address plaintiffs’ concerns[,] . . . dismissal under

[Burford, 319 U.S. 315] is appropriate.” (ECF No. 17 at 10.) T he Court finds this

argument to be without merit.

       In Burford, the Supreme Court concluded:

              [A] suit seeking review of the reasonableness under Texas
              state law of a state commission’s permit to drill oil wells
              should have been dismissed by the District Court. The
              reasonableness of the permit in that case was not of


                                             13
              transcendent importance, but review of reasonableness by
              the federal courts in that and future cases, where the State
              had established its own elaborate review system for dealing
              with the geological complexities of oil and gas fields, would
              have had an impermissibly disruptive effect on state policy
              for the management of those fields.

Colo. River Water Cons. Dist. v. United States, 424 U.S. 800, 814–15 (1976) (citing

Burford, 319 U.S. 315).

       In the Court’s view, Burford abstention is plainly not required here. As an initial

matter, there are no Colorado state law claims, or even any questions of Colorado law,

presented in this case. Cf. Burford, 424 U.S. at 328–32. And there is no ong oing

Colorado proceeding that Plaintiffs are asking the Court to enjoin or interfere with in any

way. Cf. id. Nor would this Court’s exercise of jurisdiction “be disruptive of state efforts

to establish a coherent policy with respect to a matter of substantial public concern.”

Colo. River, 424 U.S. at 814. The mere fact that Colorado regulates the discharge of

pollutants into its waters, by itself and without more, is no reason for this Court to

decline to exercise jurisdiction over this matter. Indeed, abstention “is an extraordinary

and narrow exception to the duty of a District Court to adjudicate a controversy properly

before it.” Id. at 813. The Court accordingly declines to abstain from entertaining this

action under Burford.

C.     Notice

       Under the CWA and accompanying regulations, Plaintiffs were required to send

Defendants a detailed notice of Defendants’ alleged violations of the CWA at least sixty

days before bringing suit. 33 U.S.C. § 1365(b)(1)(A); 40 C.F.R. § 135.3(a). Plaintiffs

attached the notice (“Notice”) with their Complaint (ECF No. 1-1), and Defendants do


                                             14
not dispute its authenticity.

       Defendants argue that dismissal of this case is appropriate because Plaintiffs’

Notice was deficient. The regulation applicable to this issue provides as follows:

              Notice regarding an alleged violation of an effluent standard
              or limitation or of an order with respect thereto, shall include
              sufficient information to permit the recipient to identify the
              specific standard, limitation, or order alleged to have been
              violated, the activity alleged to constitute a violation, the
              person or persons responsible for the alleged violation, and
              the full name, address, and telephone number of the person
              giving notice.

40 C.F.R. § 135.3(a).

       “The purpose of the notice to the alleged violator is to give it an opportunity to

bring itself into compliance with the Act and thus likewise render unnecessary a citizen

suit.” Karr v. Hefner, 475 F.3d 1192, 1200 (10th Cir. 2007) (quoting Gwaltney of

Smithfield, Ltd. v. Chesapeake Bay Found., Inc., 484 U.S. 49, 60 (1987)).

       1.     Point Sources

       “Identifying a point-source-discharge violation requires identifying a point

source.” Karr, 475 F.3d at 1203. Plaintiffs in their Notice allege with specificity the

point sources from which Defendants are allegedly discharging pollutants, and the

activities that give rise to the existence of such point sources.

       The Notice states:

              [T]he Mine process uses gravity concentration to segregate
              and wash the placer material, which consists of sand, gravel
              and clay/silt, thus separating the gold from the material and
              leaving sand and gravel as a saleable byproduct. The
              gravel is washed with water and then reused via four settling
              ponds with Pong 1 receiving most of the fine sand from the
              plant not capture in the sand recover system. The discharge
              from Pond 1 flows to Pond 2, then to Pond 3 and then to

                                             15
              Pond 4.

(ECF No. 1-1 at 1–2.)

       Plaintiffs also assert in their Notice that Settling Ponds 3 and 4, located 23.4 feet

from the Middle Fork, are point sources that discharge pollutants “which are then

conveyed into the groundwater system and then into surface waters of the adjacent

Middle Fork.” (ECF No. 1-1 at 2.)

       Plaintiffs also assert that South Ponds 3 and 4 “are designed to handle pumped

water from the active mining pit,” and contain pollutants which flow through a wetlands

area on Defendants’ property, through the North and South Culverts (the longitudes

and latitudes of which are also provided in the Notice), into the Middle Fork. (Id. at

2–3.) Plaintiffs also identify precisely which pollutants allegedly are being discharged

into the Middle Fork . (Id. at 3–6.)

       2.     Laws and Regulations Allegedly Violated

       With respect to the CWA violations Plaintiffs allege Defendants to be committing,

the Notice states as follows:

              The Alleged Violators are discharging sediments and/or
              pollutants into the Middle Fork without obtaining a national or
              state pollutant discharge elimination system (“NPDES” or
              “SPDES”) permit or dredge and fill permit, or CDPS permit,
              or a certification that such discharges meet Colorado water
              quality standards.

              To clarify, the Alleged Violators need not be violating any
              specific Colorado water quality standards to be in violation of
              the Clean Water Act’s effluent standards, limitations and
              orders. The standards, limitations and orders being violated
              are as follows:

              33 U.S.C. § 1311(a) (“Except as in compliance with this
              section and sections 1312, 1316, 1317, 1328, 1342, and

                                            16
                1344 of this title, the discharge of any pollutant by any
                person shall be unlawful.”);

                33 U.S.C. § 1341(a)(1) (“Any applicant for a Federal license
                or permit to conduct any activity including, but not limited to,
                the construction or operation of facilities, which may result in
                any discharge into the navigable waters, shall provide the
                licensing or permitting agency a certification from the State
                in which the discharge originates or will originate...”);

                C.R.S. § 25-8-501(1) (“No person shall discharge any
                pollutant into any state water from a point source without
                first having obtained a permit from the division for such
                discharge, and no person shall discharge into a ditch or
                man-made conveyance for the purpose of evading the
                requirement to obtain a permit under this article.”);

                5 C.C.R. 1002-61.3(1)(a) (“No person shall discharge any
                pollutant into any state water from a point source without
                first having obtained a permit from the Division for such
                discharge.... [N]othing in this subsection shall exempt any
                point source discharger which generates wastewater effluent
                from the requirement of obtaining a permit
                pursuant to these regulations.”); and

                Finally, the Alleged Violators have violated the permitting
                requirements of 33 U.S.C. § 1342(a)(1) (NPDES) and 33
                U.S.C. § 1344(a) (dredge and fill) by failing to obtain permits
                under either of these permitting programs. The Alleged
                Violators have no NPDES, SPDES, CDPS or dredge and fill
                permit for the discharges identified in this Notice.

(Id. at 6–7.)

        Plaintiffs allege that Defendants’ violations have been ongoing since at least

November 5, 2016. (Id. at 3–6.) As required by 40 C.F.R. § 135.3(a), Plaintiffs’ Notice

also identifies “the person or persons responsible for the alleged violation, and the full

name, address, and telephone number of the person[s] giving notice.” (ECF No. 1-1 at

7–8.)



                                              17
       In light of the above, the Court concludes that Plaintiffs’ Notice was sufficient to

“give [Defendants] an opportunity to bring [themselves] into compliance with the Act and

thus likewise render unnecessary a citizen suit.” Karr, 475 F.3d at 1200. As such,

Defendants’ Motion is denied on the grounds that Plaintiffs’ Notice was legally

inadequate.

D.     Merits

       1.       Discharges From The Settling Ponds

       Given the pendency in the Supreme Court of Hawai’i Wildlife Fund v. Cnty. of

Maui, 886 F.3d 737 (9th Cir. 2018), cert. granted sub nom. Cnty. Of Maui, Hawai’i v.

Hawai’i Wildlife Fund, 139 S. Ct. 1164 (2019) (argued Nov. 6, 2019), the Court will

reserve ruling on whether Plaintiffs’ have plausibly alleged that Defendants’ discharges

flowing from the Settling Ponds into the groundwater, and from the groundwater into the

Middle Fork, constitute a violation of the CWA (without a proper permit). Should the

Supreme Court reverse the Ninth Circuit in that case, Defendants would likely be

entitled to judgment on this theory of liability, and Defendants may then seek such

judgment in a Rule 56 motion for summary judgment.

       2.       Discharges From The South Ponds

       With respect to this alternate theory of liability, Defendants simply assert that the

North and South Culverts are not located on their property. Plaintiffs aver in their

Complaint, however, that the culverts “begin on Alma Placer Mine Property” (ECF No. 1

¶ 35), and the Court, for purposes of the Motion, must assume that this is true. In any

event, Defendants point the Court to not a single case or any other legal basis for



                                             18
holding that Plaintiffs’ claim would be foreclosed if the culverts are, in fact, not located

entirely on Defendants’ property. The Court will not construct arguments on Defendants’

behalf, and at least for purposes of the Motion, the Court considers this argument to be

forfeited. See Domokos v. Shelter Mut. Ins. Co., 2019 WL 4645430, — F. Supp. 3d —

(D. Colo. 2019) (citing McKissick v. Yuen, 618 F.3d 1177, 1189 (10th Cir. 2010)).

Defendants’ Motion is accordingly denied on the grounds that Plaintiffs have failed to

state a claim on this theory of liability.

                                      IV. CONCLUSION

       In accordance with the foregoing, the Court ORDERS as follows:

1.     Defendants’ Motion to Dismiss (ECF No. 17) is GRANTED as to Plaintiff Be The

       Change USA’s claim, and DENIED in all other respects;

2.     Plaintiff Be The Change USA’s claim is DISMISSED WITHOUT PREJUDICE;

3.     The Stay of this Case pending resolution of Defendants’ Motion to Dismiss (ECF

       No. 34) is LIFTED; and

2.     The Parties are DIRECTED to contact the Chambers of U.S. Magistrate Judge

       Scott T. Varholak within 48 hours of the entry of this Order in order to set this

       matter for a Scheduling Conference as soon as is practicable, as this case

       remains pending on the claims of Plaintiffs Stone, Rusan, Morrow, and the South

       Park Coalition.




                                             19
Dated this 12th day of February, 2020.

                                         BY THE COURT:




                                         William J. Martínez
                                         United States District Judge




                                    20
